Title: To Alexander Hamilton from Gouverneur Morris, 13 June 1788
From: Morris, Gouverneur
To: Hamilton, Alexander


Richmond 13 June 1788
Dear Hamilton
I am to acknowlege yours of the 19th. of May which reached me a few Days since. Matters are not going so well in this State as the Friends of America could wish. If indeed the Debates in Convention were alone attended to a contrary Inference would be drawn for altho Mr. Henry is most warm and powerful in Declamation being perfectly Master of Action Utterance and the Power of Speech to stir Men’s Blood yet the Weight of Argument is so strong on the Side of Truth as wholly to destroy even on weak Minds the Effects of his Eloquence but there are as you well know certain dark Modes of operating on the Minds of Members which like contagious Diseases are only known by their Effects on the Frame and unfortunately our moral like our phisical Doctors are often mistaken in their Judgment from Diagnostics. Be of good Chear. My Religion steps in where my Understanding falters and I feel Faith as I loose Confidence. Things will yet go right, but when and how I dare not predicate. So much for this dull Subject.
Another tho a less yet a pressing Matter I am now to communicate. A Friend of mine in this Country Mr. Thomas Man Randolph a Gentleman possessing one of the best Fortunes in this Country and clear of any Debt of his own has become unfortunately involved by being Surety for another. His Payments on that Account are considerable already some ten or twelve thousand Pounds Sterling. The Rest will follow in good Season and in this Country he has Time enough particularly because the Money is due in Britain and as yet the Law is against british Creditors and indeed the Delays of the Law here are against all Creditors. His Lady an amiable Woman (remember that) is not in such good Health as our Climate would confer and he is in the benevolent Intention to taking her to New York but the Apprehension of a Suit at such a Distance and where he is so little known gives him Pause. The Agent would not commence a Suit unless from the Idea of a Duty to his Principal but be all that as it may He has asked me whether he would be exposed to such a Suit in New York and I have answered in the affirmative under my general Idea of our Jurisprudence telling him at the same Time that I recollect something of a Law which limits the Payment on Suit to the Paper Money. On the whole I have promised to write for Information to a Friend and have as you see performed my Promise. Drop me a Line in Answer confine⟨d⟩ to this Object and direct to the Care of Benjamin Harrison Junr. Esqr. at Richmond to whom I will give Direction to open it and communicate the Contents to Mr Randolph should I as I hope be on my Return before yours can reach this.
Adieu
P.S. mention also the value of the Paper.
